DETAILED ACTION
Receipt is acknowledged of Applicant’s appeal brief, filed on 21 September 2021.
Upon further consideration and in view of the arguments presented in the appeal brief, finality of the previous Office action is withdrawn.  The following are new grounds of rejection.  The Deckner reference has been withdrawn.  
 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615   

                                                                                                                                                                                          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation 
	This Office action is based upon the claim set filed on 29 April 2020, as the after-final claim set filed on 3 December 2020 was not entered (see advisory action mailed on 30 December 2020).  
	Independent claim 37 is a process claim requiring the following steps: (a) heating about 0.05-5% w/w gellan gum in a first aqueous liquid; (b) cooling the liquid gellan gum; (c) adding one or more bioactive agents to the cooled liquid gellan gum; (d) casting the cooled gellan gum to form a sheet having a thickness of about 0.5mm-5mm; and (e) drying the sheet.  
	The claim recites the open transition term “comprising” and is thus reads on elements not explicitly recited in the claim.  
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 37, 38, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132991 (“Pinchuk”) (see PTO-892) in view of WO 2006/037606 (“Schmidt”) (see IDS filed on 28 October 2019).  
	Pinchuk teaches a biocompatible cross-linked gellan gum based film suitable for application to a wide variety of implantable medical devices (see, e.g., abstract and [0022]).  	
	Regarding claims 37, 38, 46, and 47, in Example 1 of Pinchuk, gellan gum powder is mixed with glycerin to produce a slurry of well-distributed gellan gum powder (see [0046]).  The slurry is then added in small increments to a vigorously stirring solution containing a low concentration of Ca2+ ions (suggesting claims 46 and 47) and cold water (see [0046]).  The solution is then gradually heated to 85 degrees C (suggesting claims 37(a) and 38) while stirring vigorously at the bottom and surface of the solution (see [0046]).  The solution may use gellan gum concentrations ranging from 0.03% to 1% (suggesting the amount recited in claim 37(a)) (see [0046]).  The gellan gum solution is coated or impregnated into a workpiece and the excess gel is removed (transition from solution to gel suggests the cooling step of claim 37(b) and the casting step of claim 37(d)) (see [0046]).  The workpiece is then soaked in water, then soaked in glycerin solution, and finally dried to remove water (suggesting the drying step of claim 37(e)), which produces a uniform coating of gellan gum on the workpiece (see [0046]).  Regarding the 
	Pinchuk explains that gellan gum based films offer the unique combination of yielding bright white thin films that are also more flexible as compared to films produced by other polysaccharides and have the added benefit of being less brittle than films produced from other polysaccharides (see [0032]).  
The reference differs from the instant claims in that it does not explicitly teach adding one or more bioactive agents and rehydration as recited in claims 37, 43, and 44.
Schmidt teaches dry and hydrated wet wound dressings and delivery systems suitable for active ingredients and their use for the treatment of wounds (see page 1, lines 1-2).  Such systems can be used directly as wound dressings or alternatively as dry, storage stable delivery systems for active ingredients, preferably proteins (see page 1, lines 5-7).  
Regarding claims 43 and 44, Schmidt teaches hydration of a xerogel/film comprising gellan gum and HEC, and optionally at least one therapeutic wound healing agent with water (suggesting claim 37(c)) (see page 11, last paragraph).  
Regarding claim 45, the therapeutic wound healing agent may be antimicrobial agents (see page 17, second paragraph).  
	Regarding claims 46 and 47, in some compositions, metal ions (e.g. Ca2+, K+) may be added to the aqueous solution (Examples 1 to 5) to increase the gel strength of the device (see page 36, lines 27-30).  
	Schmidt explains that the disclosed sheet may be used to stimulate wound healing (see page 33, line 18) and provides improved drug delivery compositions for topical use, 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the method recited in claim 37 as taught by Pinchuk in view of Schmidt.  One of ordinary skill in the art at the time the invention was made would have been motivated to apply such a method because it is results in the unique combination of bright white thin films that are also more flexible as compared to films produced by other polysaccharides and have the added benefit of being less brittle than films produced from other polysaccharides, as explained by Pinchuk (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to add a bioactive agent to the film disclosed by Pinchuk because it may be used to stimulate wound healing and provide improved drug delivery, as explained by Schmidt (see above).      
*
Claims 37-41, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132991 (“Pinchuk”) (see PTO-892) in view of WO 2006/037606 (“Schmidt”) (see IDS filed on 28 October 2019) further in view of Burns 35 (2009) 527-537 (“Zhang”) (see IDS filed on 28 October 2019) further in view of JBC vol. 281, no. 19, pp. 13324-13332 (“Scott”) (currently of-record) as applied to claims 39-41.
Pinchuk and Schmidt are discussed above.  The references differ from the instant claims in that they do not explicitly teach an antifibrotic agent.  
Zhang teaches that the antifibrotic agent decorin is known to bind TGF-beta1 and neutralize some of its activity as a key regulator of wound contraction and hypertrophic scar formation (see, e.g., abstract).  Thus, it would be obvious for a person of ordinary 
Regarding the temperature range recited in claims 39 and 41, decorin has a melting point of 45-46 degrees C (see Scott, page 13329, last paragraph of right column).  Thus, it would be obvious to add a temperature sensitive agent such as the antifibrotic agent decorin at the temperature range recited in claim 39, since adding decorin above the recited temperature range would render the agent inactive.  
*
Claims 37, 38, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132991 (“Pinchuk”) (see PTO-892) in view of WO 2006/037606 (“Schmidt”) (see IDS filed on 28 October 2019) further in view of US 20130296761 (“Goto”) (currently of-record), as applied to claims 48 and 49.
Pinchuk and Schmidt are discussed above.  The references differ from instant claims 48 and 49 in that they do not teach polyvinyl acetate or the fully or partially saponified form of polyvinyl acetate.  However, Goto discloses partially saponified polyvinyl acetate as a polymeric compound to be included in a gel sheet (see [0099]).  Goto explains that the resulting gel sheet can contain both a hydrophilic medicinal agent and a hydrophobic medicinal agent and provides excellent feel in use during the application onto human skin (see abstract).   
[Wingdings 2 font/0xF3]
Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615